Citation Nr: 0209946	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle sprain.

2.  Entitlement to service connection for the residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims on appeal.

A hearing was held before the undersigned Member of the Board 
sitting in Columbia, South Carolina, in February 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.  In June 2001, the Board remanded the claims 
for further development.  The claims are now ready for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The chronic residuals of a left ankle disorder are not 
currently shown based on the evidence submitted for the 
record.

3.  There is no medical evidence of a chronic right ankle 
disability during military service or for many years 
thereafter and there is no competent evidence which tends to 
link a current right ankle disability to any incident of the 
veteran's service.


CONCLUSIONS OF LAW

1.  A left ankle disability is not currently shown.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

2.  A right ankle disability is not shown to have been 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  Service medical records reflect that the 
veteran twisted his left ankle in February 1971, shortly 
after entering active duty.  X-rays were negative.  He 
continued to complain of pain and swelling and was ultimately 
placed in a gel cast.  Multiple subsequent X-rays showed soft 
tissue swelling but no fracture.  There were no further 
complaints of left ankle pain after August 1971.  In the 
November 1972 separation examination, the veteran reported, 
among other things, some soreness and swelling of the left 
ankle but that it was no major problem.  Of note, the service 
medical records are devoid of complaints of, treatment for, 
or diagnosis of a right ankle disorder.

Post service medical evidence is negative for treatment of a 
left or right ankle disorder for many years.  In August 1998, 
the veteran filed the current claim.  In an October 1998 VA 
joints examination report, he maintained that he injured both 
ankles in service and was told that nothing could be done.  
He noted that there were no significant residual effects 
following the injury and that he did fairly well until six to 
eight years previously when he experienced pain, swelling, 
burning, and warmth in his ankles.  He reported that the pain 
came and went and he used ace bandages, cream, and Advil for 
discomfort.  He had worked in construction since service 
separation.  Physical examination revealed a slightly 
abnormal gait favoring the left ankle.  There was no 
tenderness, no warmth, no increased swelling, and normal 
range of motion and palpable pulses.  The examiner observed 
some pain with flexion and rotation.  There were no scars or 
lacerations noted.  The final diagnoses included joint pain 
possibly related to previous history of trauma.  Thereafter, 
X-rays showed a normal left ankle and mild degenerative 
changes of the right ankle.

In a hearing at the RO and before the Board, the veteran 
testified that he sprained his left ankle in service.  He 
related that his left ankle was placed in a gel cast and he 
was placed on profile.  He reported current pain, swelling, 
and a knot.  He indicated that he was treated after service 
but that those records were not available.  He further noted 
that his right ankle also hurt but not as bad as the left.  
He was uncertain how he hurt it in service but reflected that 
it was also placed in a gel cast.  He denied post-service 
medical treatment for the right ankle.  He maintained that 
his ankles had hurt continuously since service separation.

In June 2001 the Board remanded this case for additional 
development, including arranging for the veteran to be 
scheduled for an examination to determine the nature, 
etiology and approximate date of onset of any ankle disorder 
found to be present on examination.  Copies of letters from 
the VA Medical Center in Columbia, South Carolina, reflect 
that the veteran was notified to report for examinations on 
January 17, 2002, and again on March 11, 2002.  In a 
Supplemental Statement of the Case dated in May 2002, the RO 
noted that the veteran failed to report for VA examination.  

Analysis.  There is no medical evidence of a current left 
ankle disability.  While the veteran was treated for a left 
ankle sprain in service, there is no evidence of a chronic 
disability associated therewith.  This conclusion is 
supported by the absence of medical treatment for many years 
after service.  Accordingly, the veteran's in-service 
symptoms appear to have been acute and transitory and to have 
resolved without chronic residuals.  Further, the post-
service VA examination report is negative for a left ankle 
disorder as evidenced by normal X-rays.  While the VA 
examiner noted joint pain, the Board finds that pain is a 
subjective complaints and not a medical diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone 
without a diagnosed or identifiable underlying malady cannot 
constitute a disability for which service connection may be 
granted), appeal dismissed in part, and vacated and remanded 
in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Because the claimed chronic left ankle 
disorder is not currently demonstrated by competent medical 
evidence, the Board is unable to grant the benefit sought. 

With respect to the veteran's claim for a right ankle 
disability, the Board finds that the claim must also be 
denied.  Specifically, despite the veteran's contentions to 
the contrary, there is no other evidence of a right ankle 
injury in service.  Significantly, the service medical 
records are negative for complaints of, treatment for, or 
diagnosis of a right ankle injury.  Moreover, at the time of 
the service separation examination, the veteran mentioned 
swelling and aching of the left ankle but made no reference 
to any problems with the right ankle.  Therefore, the Board 
finds no evidence of a chronic right ankle disability in 
service.  Moreover, there is no continuity of symptomatology 
as evidenced by the absence of medical evidence for many 
years after service.  

Further, no physician has ever established a medical nexus 
between the veteran's right ankle complaints and military 
service.  While the most recent VA examiner noted that the 
veteran's joint pain was "possibly" related to a previous 
history of trauma, it was based on the history of a right 
ankle injury in service as provided by the veteran; however, 
the Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Further, a medical 
opinion based on the veteran's layman account of an illness 
from many years ago, which is otherwise uncorroborated by 
competent medical evidence of record, as in this case, is no 
better than the veteran's unsupported contentions.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Because there is no medical 
evidence of a right ankle injury in service, the Board finds 
that there is no causal relationship between military service 
and the veteran's current right ankle disorder.  Accordingly, 
the claim must be denied.

The Board has also considered the written statements and 
sworn testimony of the veteran.  Although his statements are 
deemed truthful and probative of symptomatology, they are not 
competent evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions as to a relationship between his 
ankle disorders and military service are not deemed to be of 
significant probative value in light of the other objective 
evidence of record showing no current left ankle disorder and 
no medical nexus between his current right ankle disorder and 
military service.  He lacks the medical expertise to offer an 
opinion as to the existence of medical causation of any 
current disability.  Id.  In the absence of competent 
evidence of a medical nexus, the claims must be denied. 

Finally, in denying the veteran's claims on appeal, the Board 
has considered the Veterans Claims Assistance Act of 2000 
(VCAA), which, among other things, redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law also eliminated the concept of well-groundedness and 
is applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).   

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, he was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  Further, it appears that all 
medical records identified by the veteran have been 
associated with the claims file.  Next, he was scheduled for 
a medical examination but failed to report, despite 
notification to his most recent address of record.  The RO 
also sent a letter to the veteran dated in June 2001 
informing him of the type of evidence he could submit to 
support his claim.  He was given the necessary forms to 
submit in order for VA to obtain any records but he did not 
respond.  In June 2001, he was also sent a separate letter 
outlining the provisions of the VCAA.

Moreover, the Board notes that the veteran has acknowledged 
that there are no post-service medical records available with 
respect to these claims.  Further, he testified that had 
received treatment at a VA outpatient treatment clinic but 
admitted that he had never been treated for his ankle 
complaints.  Therefore, it appears that all evidence 
identified by the veteran relevant to these claims has been 
associated with the claims file.  In addition, it appears 
that the full complement of his service medical records are 
associated with the claims file.  Moreover, he underwent a VA 
joints examination after filing his claim.  Next, he 
requested and has received both a personal hearing at the RO 
and a hearing before the Board.  In addition, the issues were 
the subject of a Board remand dated in June 2001.  Therefore, 
the Board finds that the mandates of the VCAA have been 
satisfied and that the veteran has not been prejudiced by the 
resolution of his claims on the merits.


ORDER

Service connection for residuals of a left ankle sprain is 
denied.

Service connection for the residuals of a right ankle injury 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you

 

